Case 1:20-cv-01541-RDA-TCB Document 27 Filed 07/14/21 Page 1 of 1 PagelD# 166

UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF VIRGINIA
Alexandria Division

 

ANTHONY RICKETTS,
Plaintiff,
V. Civil Action No. 1:20-cv-1541 (RDA/TCB)
KSJ & ASSOCIATES, INC.,
Defendant.
)
ORDER

This matter comes before the Court on Defendant KSJ & Associates, Inc.’s
(“Defendant”) Second Consent Motion to Extend the Final Pretrial Conference Date. (Dkt. 25.)
Upon the consent of the parties and for good cause shown, it is hereby

ORDERED that the Motion (Dkt. 25) is GRANTED; and it is further

ORDERED that the final pretrial conference is RESCHEDULED for Wednesday,
August 4, 2021 at 10:00 a.m. before The Honorable District Judge Rossie D. Alston, Jr.

ENTERED this 14th day of July, 2021.

/s/
eresa Carroll Buchanan
V4 United States Magistrate J udge

ERESA CARROLL BUCHANAN
UNITED STATES MAGISTRATE JUDGE

 

Alexandria, Virginia
